Citation Nr: 1411180	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  05-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1  Entitlement to service connection for a disability manifested by left knee pain, to include as due to an undiagnosed illness

2  Entitlement to service connection for a disability manifested by lumbar pain, to include as due to an undiagnosed illness


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father and his spouse



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to July 1991, and had periods of active duty for training (ACDUTRA), including from July 1985 to December 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Nashville Tennessee, Department of Veterans Affairs (VA) Regional Office.  In January 2006, a hearing was held before a Decision Review Officer (DRO) at the RO, a transcript of the hearing is associated with the record.  These matters were before the Board in January 2009, August 2011 and June 2013, when they were remanded for further development (the January 2009 Board decision also reopened the claims).  In January 2013, the Board sought a Veterans Health Administration (VHA) advisory medical opinion regarding these issues; such opinion was received in February 2013.  

[This appeal is processed using VA's paperless claims processing system.  Any future consideration of the case should take into consideration the existence of an electronic record.]


FINDING OF FACT

Left knee and lumbar spine complaints in service were acute and resolved; a left knee and lumbar spine disability was not manifested in service; arthritis of the left knee and lumbar spine was not manifested in the first postservice year; the Veteran's current left knee and lumbar spine arthritis are known clinical diagnoses that are not shown to be related to his service.


CONCLUSION OF LAW

Service connection for left knee and lumbar spine disabilities is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  An October 2003 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and available postservice VA and private treatment reports are associated with his electronic record.  He was afforded VA examinations in December 2009 and October 2012 and the Board obtained a VHA medical advisory opinion as to both issues.  As will be discussed in greater detail below, the Board finds that the medical opinion evidence is now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including neurologic signs or symptoms, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Veteran claims that his current left knee and lumbar spine disabilities were caused by his military service to include as due to an undiagnosed illness.  

The Veteran s STRs include a September 1985 (while he was on ACDUTRA in the 7th week of basic training) record that notes he complained of left knee pain.  He reported that the pain started 5 weeks earlier while he was running.  The assessment was right knee pain (reflecting some confusion over which knee was involved).  A November 1985 follow up record refers to a right knee complaint  and notes that X-rays were negative.  An August 1989 record (also while the Veteran was on ACDUTRA) notes he had multiple complaints of flu symptoms of three days duration including low back pain.  On evaluation, the back was found to be within normal limits.  The assessment was multiple somatic complaints.  In September 1989 the Veteran was seen for complaints of low back pain that began one week earlier.  A couple of days later he was seen for complaints of bilateral knee pain of one day duration.  No abnormalities were noted on clinical evaluation.  The assessment was possible bilateral lateral collateral ligament strain.  He was given medication and told to return to the clinic if the complaint worsened; no follow up was reported.  A December 1990 STR notes the Veteran complained of low back/kidney pain of one day duration; he noticed the pain when he was loading a truck.  He reported a history of back pain in 1985, but none since then.  The assessment was mechanical low back pain.  A March 1991 STR notes the Veteran complained of lower back pain.  The assessment was back pain, possible muscle strain.  On May 1991 examination for redeployment, the Veteran reported no history of recurrent back pain or "trick" or locked knee, his spine and other musculoskeletal structure was clinically normal and he was qualified for demobilization.  

An August 1995 VA examination report notes the Veteran's complaints of recurrent joint pains, including in the back and knees.  The diagnosis was recurrent pain in joints, etiology unknown.  

On May 2004 VA examination, X-rays showed early degenerative disc disease of the lumbar spine and early degenerative joint disease of the left knee.  

At his January 2006 DRO hearing, and in an April 2013 statement, the Veteran recalled that his knee and back pain began in service, and that he continued to experience recurrent knee and back pain after service separation.  

On December 2009 VA examination of the Veteran's left knee and low back, the examiner opined that whether the Veteran's left knee and low back disabilities are related to service cannot be resolved "without resort to mere speculation" because the "Veteran has lumbago (low back pain without radiographic evidence of disease) and a penmeniscal cyst.  He contends that they had their onset during his time of service."  The examiner noted that the Veteran's claims file did not contain information to confirm or dispute their onset during his time of service.  Thus, the examiner was unable to "confirm or deny that they had their onset during his service without resort to mere speculation"  

On October 2012 VA examination the examiner opined that the Veteran's left knee and low back disabilities were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness" because there was no mention of specific injury noted in service and the pain had slowly increased over time.

Finding the December 2009 and October 2011 VA opinions inadequate for rating purposes (because the explanation of rationale did not address the complaints and findings regarding the Veteran's left knee and low back noted in the STRs or the May 2004 X-ray evaluation on VA examination), in January 2013 the Board requested a medical advisory opinion from VHA.  

In the February 2013 VHA medical expert advisory opinion received in response, A. L. Bucknell, M.D., FACS, Chief Orthopedic Surgery, Denver VA Medical Center, Eastern Colorado Health Care System, (who reviewed the Veteran's claims file and medical literature) opined that "it is NOT [at] least as likely as not that the Veteran's active duty service is related, either directly or indirectly, to his current left knee and lumbar spine conditions." [Emphasis in original]  This opinion was based on Dr. Bucknell's "review of all the available data, 27 plus years of military medical service, and 17 years of VA medical practice."  Dr. Bucknell explained:  
Simply, there is no evidence to support the contention that the current conditions are service connected.  The Veteran ... was provided with multiple opportunities to note his history of injury/illness etc while on active duty.  Additionally no health care provider reported in the available service medical records positive findings to justify the connection between current symptoms/diagnoses and past injury.  The probability of "undiagnosed illness (injury) being unreported/manifest would be extremely low given the opportunities from 1985-1991, a period of 6 years.  Regardless of the present symptomatology, there is no information that supports the claim of service connection.  As the human musculoskeletal system ages, deterioration is the expected norm.  Without clear, repe[ti]tive evidence of injury sustained while on either active duty for training, or active service, it is not possible for me to interpret the information in any other [way] than as described.

It is not in dispute that the Veteran now has left knee and lumbar spine disabilities; arthritis of the left knee and low back has been diagnosed (and confirmed by X-ray).  It is also not in dispute that he had complaints of left knee and low back pain in service (when assessments included bilateral lateral collateral ligament strain and possible muscle strain).  However, the left knee and low back complaints in service apparently resolved, as May 1991 redeployment examination was negative for knee and back complaints or findings.  Furthermore, there is no evidence that arthritis was manifested in the first postservice year.  Consequently, service connection for a left knee and/or low back disability on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of the left knee and low back as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

As the disabilities are assigned a known clinical diagnosis (degenerative arthritis), nonservice- related etiology identified, they do not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (for undiagnosed illnesses related to Persian Gulf service).  Accordingly, what is needed to establish service connection for the Veteran's left knee and low back disabilities is competent evidence that relates such disabilities to his service.  That is a medical question.
The only competent (medical) evidence that addresses this matter is the February 2013 opinion of Dr. Bucknell, the VHA medical expert, who opined that "it is NOT [at] least as likely as not that the Veteran's active duty service is related, either directly or indirectly, to his current left knee and lumbar spine conditions."  Dr. Bucknell attributed the Veteran's left knee and low back disabilities to a nonservice-related etiology, namely the aging process.  As the opinion is by a medical professional (competent to offer it), reflects familiarity with the entire record, cites to supporting factual data, and explains the rationale, it is probative evidence.  As there is no competent evidence to the contrary, it is persuasive.

The Veteran's own lay opinions in these matters (that his left knee and lumbar spine disabilities are related to his service) are not probative evidence.  He is a "layperson," and lacks the medical knowledge and training to offer probative opinions in these matters.  While a layperson may be competent to observe symptoms of pain, the diagnosis and etiology of arthritis are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature that support his allegations.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for left knee and lumbar spine disabilities, to include as due to an undiagnosed illness, and that the appeal must be denied.


ORDER

Service connection for a disability manifested by left knee pain is denied.

Service connection for a disability manifested by lumbar pain is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


